Case 1:20-cv-01030-BAB Document 26               Filed 06/17/21 Page 1 of 2 PageID #: 1111




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

CHRYSTAL LYNN RIFE                                                                    PLAINTIFF

vs.                                  Civil No. 1:20-cv-01030

COMMISSIONER, SOCIAL                                                                DEFENDANT
SECURITY ADMINISTRATION

                                             ORDER
       Before the Court is Defendant’s Motion to Amend Judgment Pursuant to Federal Rule of

Civil Procedure 59(e). ECF No. 23. With this Motion, Defendant seeks two specific revisions to

the Court’s Memorandum Opinion entered on May 14, 2021. The Court will address both of those

concerns here; and as outlined in further detail below, the Court will deny the request.

       First, Defendant seeks to change the word “modify” to “abolish” on Page 5 of the

Memorandum Opinion when referencing the “treating physician rule.” Defendant claims the

Court’s use of the word “modify” is “contrary to federal regulations.” While the Court could have

chosen to use the word “abolish” in the Memorandum Opinion as Defendant suggests, such a

choice would have been imprecise and improper. Rather, the change in the “treating physician

rule” actually modified the manner in which the Commissioner would evaluate any medical

evidence from a “treating physician.” The reality is that there is still a standard for evaluating

evidence from a medical source, treating or otherwise. See Dany Z. v. Saul, 2:19-cv-0217, ECF

No. 17 at 22 (D. Vt. Mar. 31, 2021) (characterizing the rule change as a “revision” of the medical

source regulations).

       The new regulation is properly interpreted as being a modification under 20 C.F.R. §§

404.1520c(c) and 416.920c(c) or there is no standard for evaluating any medical source evidence,

treating or otherwise.   Certainly, Defendant cannot be suggesting there is no standard for


                                                 1
Case 1:20-cv-01030-BAB Document 26               Filed 06/17/21 Page 2 of 2 PageID #: 1112




evaluating evidence from any medical source, treating or otherwise. The Court’s use of “modify”

was not “contrary to federal regulations” as Defendant suggests. The Court specifically chose that

word to explain this rule change, and there is absolutely no basis for adjusting that usage.

Defendant’s request in this regard is denied.

          Second, Defendant requests the Memorandum Opinion be altered because it “indicates that

the ALJ must articulate consideration of all the factors found at 20 C.F.R. § 404.1520c(c) (1)-(5).”

ECF No 24 at 2. In this Memorandum Opinion, the Court did not paraphrase or alter in any way

the regulation. The Court directly quoted the regulation: the SSA “will consider the following

factors when we consider the medical opinion.” ECF No. 19 at 5.

          In no part of the Court’s Memorandum Opinion was there any statement of a requirement

of “articulation.” It is troubling to the Court that Defendant claims the Memorandum Opinion

“require[s] the ALJ to articulate and explain in the decision any factors other than supportability

and consistency.” ECF No. 24 at 2. This is a gross misstatement of the actual Memorandum

Opinion’s findings. As Plaintiff points out in her response, “Magistrate Judge Bryant never

indicated that any factors must be ‘articulated.’” ECF No. 25 at 2. Defendant’s second request is

denied.

          IT IS ORDERED, the Defendant’s Motion to Amend Judgment Pursuant to Federal Rule

of Civil Procedure 59(e), (ECF No. 23) is in all respects DENIED.

          ENTERED this 17th day of June 2021.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
